IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 108 MM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KATHLEEN GRANAHAN KANE,                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of August, 2016, the “Emergency Application for

Extraordinary Relief and King’s Bench” is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.